Case: 21-10309     Document: 00516419381         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 4, 2022
                                  No. 21-10309
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bin Yang,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:05-CR-62-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Bin Yang was convicted in 2005 of assault on an airline flight
   attendant, in violation of 18 U.S.C. § 113 and 49 U.S.C. § 46506. She was
   sentenced to five years of probation and ordered to pay a $2,500 fine. In
   2021, Yang filed a pro se motion to vacate her conviction, which the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10309        Document: 00516419381         Page: 2   Date Filed: 08/04/2022




                                     No. 21-10309


   court denied.      On appeal, Yang reasserts that her attorneys rendered
   ineffective assistance, that she is innocent, and that her conviction prevents
   her participating in training programs and pursuing her chosen medical
   career.
             Because Yang’s motion sought to challenge her conviction, federal
   courts would ordinarily treat such a motion as a 28 U.S.C. § 2255 motion.
   See Gonzalez v. Crosby, 545 U.S. 524, 532 (2005). However, because Yang is
   no longer serving her term of probation, her motion is properly characterized
   as a petition for a writ of error coram nobis. See United States v. Cooper,
   876 F.2d 1192, 1193 (5th Cir. 1989), abrogated on other grounds by Smith
   v. Barry, 502 U.S. 244 (1992).
             Treating Yang’s motion as such a petition, we conclude that the
   district court rightly denied relief. To be entitled to coram nobis relief, Yang
   was required to establish “both that [she] is suffering civil disabilities as a
   consequence of the criminal conviction and that the error involved in [her]
   conviction is of the most fundamental character—that is, error that has
   resulted in complete miscarriage of justice.” United States v. Bruno, 903 F.2d
   393, 396 (5th Cir. 1990) (internal quotation marks and citations omitted).
   “The writ will issue only when no other remedy is available and when sound
   reasons exist for failure to seek appropriate earlier relief.” United States
   v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (internal quotations marks,
   brackets, and citation omitted). A coram nobis petition may not be used to
   litigate claims that reasonably could have been raised in a § 2255 motion.
   United States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004).
             Yang’s claims of ineffective assistance of counsel could have been
   raised in a § 2255 motion as she previously would have been aware of her 1997
   head injury, the circumstances surrounding her guilty plea, and her trial
   attorney’s alleged failure to investigate. See Esogbue, 357 F.3d at 535. Yang




                                          2
Case: 21-10309      Document: 00516419381           Page: 3   Date Filed: 08/04/2022




                                     No. 21-10309


   also asserts that she is actually innocent because she did not have the physical
   strength to assault the flight attendant due to her head injury. However,
   Yang’s assertion directly contradicts the statements made in the signed
   factual resume underlying her guilty plea, which she acknowledged were
   “true and correct.” Accordingly, Yang has not shown that her conviction
   constitutes a “complete miscarriage of justice.” Bruno, 903 F.2d at 396.
          AFFIRMED.




                                          3